IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 425
                                           :
DESIGNATION OF CHAIR OF MINOR              : MAGISTERIAL RULES DOCKET
COURT RULES COMMITTEE                      :

                                        ORDER

PER CURIAM
         AND NOW, this 4th day of September, 2018, Magisterial District Judge David M.

Howells, Jr., is hereby designated as Chair of the Minor Court Rules Committee,

commencing November 2, 2018.